Title: To Thomas Jefferson from William Fleming, 30 October 1796
From: Fleming, William
To: Jefferson, Thomas


                    
                        Dr Sir
                        Blenhiem, 30th. Octr. 1796.
                    
                    I herewith send you a geographical sketch of the several counties in the state of Kentucky, in which, I doubt not, there are many inaccuracies, as I had but little leisure to attend to the subject, and my means of information was often defective; especially with respect to the bearings of the different places attempted to be described. I was at eleven of their county courthouses, and at Danville, where one of their district courts is held; and what is stated from my own observation, I think, tolerably correct. This sketch will, for the present, serve to give you a general idea of the country, and when you receive a map, many of the errors may be corrected. I am, with great regard, dear sir Yr. obedt. servt:
                    
                        Wm. Fleming
                    
                